Citation Nr: 0507273	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-27 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for instability of the right knee, status post 
reconstruction.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to June 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
the veteran's status post reconstruction of the anterior 
cruciate ligament (ACL) of the right knee and assigned a 
separate compensable evaluation for degenerative joint 
disease of the right knee.  

During the course of this appeal, the RO assigned an 
increased rating of 20 percent for the veteran's instability 
of the right knee, effective from May 2, 2002, the date of 
claim on appeal.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the veteran's 
appeal of the disability rating assigned for instability of 
the right knee remains open.


REMAND

The veteran was most recently afforded a VA examination to 
determine the current degree of severity of his right knee 
disabilities in April 2003.

In July 2003, the veteran sought treatment at the Albany VA 
Medical Center emergency room for treatment of right knee 
pain.  He felt something pop inside his knee after turning 
around while working.  At that time, he started experiencing 
severe pain.  He was not able to weight bear, so he went to 
the emergency room.  With time, his pain subsided somewhat.  
He had no other complaints.  On examination, his right knee 
was tender to palpation at the superior medial aspect.  
Flexion and extension caused pain.  There was no appreciable 
effusion in the joint.  The skin was of normal color.  
Peripheral pulses were 2+, including the dorsalis pedis and 
posterior tibialis.  X-rays showed no dislocation or 
fracture.  The impression was knee pain with no dislocation.  
An orthopedic consultation resulted in a diagnostic 
impression of "knee in alignment with interference screws in 
place in tibia and femur."  It was recommended that the knee 
be placed in an immobilizer and that the veteran use crutches 
to reduce weight on the right knee.

Unfortunately, no later medical evidence pertaining to the 
status of the veteran's right knee is of record.  Since the 
July 2003 VA emergency room records suggests that the 
veteran's right knee disability has increased in severity 
since the April 2003 VA examination, the Board believes that 
any more recent treatment records should be obtained and the 
veteran should then be afforded another VA examination.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of his right knee during the 
period of these claims or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  In any event, the RO should obtain a 
copy of any pertinent VA outpatient 
records for the period since July 12, 
2003.

4.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the veteran's service-connected right 
knee disabilities.  The claims folder 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
veteran's claims based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded the requisite opportunity o 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




